Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 1 of 20




               EXHIBIT A
                       Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 2 of 20




                                                                                                                                                        SUM-100
                                                SUMMONS                                                                   FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE]
                                        (C/TACION JUDICIAL)
NOTICE TO DEFENDANT:                                                                                                 ENDOFlSFD
(A VISO AL DEMANDADO):                                                                                                 FILED-
 Oakland Police Department, City of Oakland, and Does 1 to 30.                                                    A LAMEDA CO UNTY

                                                                                                                          APR 2 4 ?OJR
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
 Sindy Padilla, Enrique Maldonado Petino


  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/se/fhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www./awhe/pcalifomia.org), the California Courts Online Self-Help Center
 (www. courtinfo. ca.govlselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more In a civil case. The court's lien must be paid before the court will dismiss the case.
 !A VISO/ Lo han demandado. Sino responde dentro de 30 dfas, Ia corte puede decidir en su contra sin escuchar su version. Lea fa informacion a
 continuaci6n.
    Tiene 30 DiAS DE CALENDAR/0 despues de que 'fe entreguen esta citacion y papeles legales para presenter una respuesta por escrito en esta
 corte y hacer que se entregue una copia a! demandante. Una carla o una 1/amada telef6nica no to protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en Ia corle. Es posible que haya un formu/ario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de Ia corte y mas informacion en ef Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en Ia
 biblioteca de /eyes de su condado o en Ia corte que /e quede mas cerca. Sino puede pagar Ia cuota de presentaci6n, pida a/ secretario de Ia corle
 que /e de un formulario de exencion de pago de cuotas. Sino presenta su respuesta a tlempo, puede perder e/ caso por incumplimiento y Ia carle /e
 podra quitar su sue/do, dinero y bienes sin mas adverlencla.
    Hay otros requisitos legales. Es recomendable que flame a un abogado inmediatamente. Sino conoce a un a bogado, puede /lamar a un servicio de
 remisi6n a abogados. Sino puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
 program a de servicios legales sin fines de /ucro. Puede encontrar estos grupos sin fines de lucro en e/ sitio web de California Legal Services,
 (www.lawhelpcalifornia.orgJ, en e/ Centro de Ayuda de las Carles de California, (www.sucorte.ca.gov) o poniendose en contacto con Ia corle o e/
 colegio de abogados locales. AVISO: Por ley, Ia corte tiene derecho a rec/amar /as cuotas y los costos exentos por imponer un gravamen sobre
                                                                                        o
 cua/quier recuperaci6n de $10,000 o mas de valor recibida mediante un acuerdo una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagar e/ gravamen de Ia corte antes de que Ia corle pueda desechar el caso.

The name and address of the court is:
                               Alameda County-Rene C. Davidson
(EI nombre y direcci6n de Ia corte es):
Superior Court, 1225 Fallon Street, Oakland, CA 94612

The name, address, and telephone numbe~ of plaintiffs attorney, or plaintiff without an attorney, is:
fEI nombre, Ia direcci6n y el mJmero de teletono del abogado del demandante, o del demandante que no tiene                       a bog ado,      es):
Jesse J. Garcia; Garcia, Schnayerson & Thompson

DATE: April23,               20 l8.A pp ') [ 'Jflitl                            Clerk, by
                                                                  Chad Filnk!(lsecretario)                        cuF         P E~l(() 'Deputy
(Fecha)                            M   o\ '"'   ~ l.v ,o                                                          v      --          ·•_;:1 ¥ '' ~--·   (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                           NOTICE TO THE PERSON SERVED: You are served
 [SEAL!                                    1.   D as an individual defendant.
                                           2.   D as the person sued under the fictitious name of (specify):


                                           ~on behalf of
                                                under:   D
                                                                  (specify):   C1J Of {):il::./Mo<
                                                              CCP416.10(corporation)                       D       CCP416.60(minor)
                                                         0    CCP 416.20 (defunct corporation)             c::J    CCP 416.70 (conservatee)
                                                         D    CCP 416.40 (association or partnership)      D       CCP 416.90 (authorized person)

                                                         ~   other (specify):  yt.b/tc Ei?fri-1
                                           4.   D    By personal delivery on (date) :                J                                                   Pa e1 of1
Fonn Adopled for Mandalory Use
  Judicial Council of California
                                                                         SUMMONS                                               Code of Civil Procedure§§ 412.20,465
                                                                                                                                                 WMV.COUrtinfo.oa.goV
  SUM-foo [Rev. July 1:20091
                        Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 3 of 20



                                                                                                                                                                     CM 010.
 -JESSE J. GARCIA, ESQ. (SB .: 6 1 223)
     ATIORNEY OR PARTY WITHOUT ATIORNEY~Name State Bar number, and address):                                                        FOR COURT USE ONLY
                                        ·
   GARCIA, SCHNAYERSON & THOMPSON                                                                                      EN DO F; ~) F D
   225 W. WINTON A VENUE, SUITE 208                                                                                       F:iLC.D
   HAYWARD, CA 94544
                     510-887-7445
             TELEPHONE NO.:                    FAXNO.: 510-887-0646
                                                                                                                     ALAMEDA CO UNT'/
                     SINDY PADILLA; ENRIQUE MALDONADO PETJNO
     ATTORNEY FOR (Name}:
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF . ALAMEDA                                                                              APR 24               2.018
     STREET ADDRESS: 1225 FALL ON STREET
          MAIUNG ADDRESS:
         CITYANDZIPCODE:            OAKLAND, CA 94612                                                                              C1     ~r- PES·KO
                                                                                                                             .. ,.~<;:?.~----··----- ----~
              BRANCH NAME:          RENE c. DAVIDSON SUPERIOR COURT                                              'Y--<· ··
      CASE NAME:
     SINDY PADILLA, ET AL. VS. OAKLAND POLICE DEPT., ET AL.
                                                                                                                      r,. :.,c·I ·                 ·
                                                                                                      CASE NUMBER:
    CIVIL CASE COVER SHEET                                   Complex Case Designation
 0    Unlimited                      D
                                 Limited
                                                                                                                      ;t G[tI '?:fj
                                                                                                                 ' ~• _) v      L.•
                                                                                                                                     (J                       a.
      (Amount                    (Amount                          D
                                                               Counter                   D
                                                                                     Joinder
                                                                                                       JUDGE:
      demanded                   demanded is           Filed with first appearance by defendant
      exceeds $25,000}           $25,000 or Jess)           (Cal. Rules of Court, rule 3.402)           DEPT:

                                     Items 1-6 below must be completed (see mstructJons on page 2).
1. Check one box below for the case type that best describes this case:
   Auto Tort                                          Contract                                Provisionally Complex Civil Litigation
       D Auto (22)                                            D
                                                            Breach of contracVwarranty (06}   (Cal. Rules of Court, rules 3.400-3.403)
       D Uninsured motorist (46)                              D
                                                            Rule 3.740 collections {09)                    D
                                                                                                     Antitrusi!Trade regulation (03)
   Other PI/PD/WD (Personal Injury/Property                   D
                                                            Other collections (09)                         D
                                                                                                     Construction defect (1 0)
   Damage/Wrongful Death) To'r t                              D
                                                            Insurance coverage {18)                        D
                                                                                                     Mass tort (40)
       D Asbestos (04)                                        D
                                                            Other contract (37}                            D
                                                                                                     Securities litigation (28)
       D Product liability (24}                       Real Property                                        D
                                                                                                     Environmental/Toxic tort (30)
       D Medical malpractice (45}                             D
                                                            Eminent domain/Inverse                         D
                                                                                                     Insurance coverage claims arising from the
       W Other PIIPDIWD (23}                                condemnation (14)                        above listed provisionally complex case
   Non-PIIPD/WD (Other) Tort                                  D
                                                            Wrongful eviction (33)
                                                                                                     types (41)

       D Bul)iness tort/unfair business practice (07)         D
                                                            Other real property (26)          Enforcement of Judgment
       D Civil rights (OB}                            Unlawful Detainer                                    D
                                                                                                     Enforcement of judgment (20)
       D    Defamation (13}                                   D       Commercial (31)                      Miscellaneous Civil Complaint
       D    Fraud (16}                                        D       Residential (32)                     D     RIC0(27)
       D    Intellectual property (19)                        D       Drugs (38)                           D     Other complaint (not specified above) (42)
       D    Professional negligence (25)                      Judicial Review                              Miscellaneous Civil Petition
       D    Other non-PIIPD/WD tort (35)                      D     Asset forfeiture (05)                  D     Partnership and corporate governance (21)
       Employment                                             D     Petition re: arbitration award (11)    D    Other petlllon (not specified above) (43)
       D    Wrongful termination (36)                         D     Writ of mandate (02}
       D         Other employment (15)                        D       Other judicial review (39)
2. This case U is         LLJ is not complex under rule 3.400 of the California Rules of Court If the case is complex, mark the
   factors requiring exceptional judicial management:
        a.   D       Large number of separately represented parties                d.   D    Large number of witnesses
        b.   D
             Extensive motion practice raising difficult or novel                  e.   D    Coordination with related actions pending in one or more courts
             issues that will be time-consuming to resolve                                   in other counties, states, or countries, or in a federal court
       c . D Substantial amount of documentary evidence                            f.   D    Substantial postjudgment judicial supervision

3. Remedies sought (check all that apply): a.[Z] monetary                       b.D         nonmonetary; declaratory or injunctive relief               c. [Z]punitive
4.     Number of causes of action (specify):                TWO
5. This case         is   D              CZJ
                                is not a dass action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use
Date: APRIL 24, 2018
JESSE J. GARCIA, ESQ.
                                     {TYPE OR PRINT NAME)
                                                                          NOTICE
     • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small daims cases or .cases filed
       under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
     • File this cover sheet in addition to any cover sheet required by local court rule.
     • If this case is complex under rule 3.40P et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
     • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                                    l"a e1 ofl
Form Adopted tor Mandatory Use                                                                                       Cal. Rules ot Court, rutes2.30, 3.220, 3.40(}-3.403, 3.740;
  Judicial Council of Califomla
                                                              CIVIL CASE COVER SHEET                                         Cal. Standards of Judicial Adminislralion, std. 3.10
     CM-01 0 (Rev. July 1, 20'071                                                                                                                         w-.vw.courtinfo.ca.gov
                     Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 4 of 20




                                                                                                                                        CM-010
                                       INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
 To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
 complete and file, along with your first paper, the Civil Case Cover Sheet contained o~ page 1. This information will be used to compile
 statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
 one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
 check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
 To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
 sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
 its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
 To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
 owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
 which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
 damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
 attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
 time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
 case will be subject to the requirements for service and obtaining a judgment in rule 3. 740.
 To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
 case is complex. It a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
 completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
 plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
 the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Pro.visionally Complex Civil Litigation {Cal.
     Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                          Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer             Construction Defect (10)
           case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                       ContracUWarranty Breach--Seller                 Securities Litigation (28)
           arbitration, check this item                       Plaintiff (not fraud or negligence)         Environmentalffoxic Tort (30)
           instead of Auto)                               Negligent Breach of ContracV                    Insurance Coverage Claims
Other PI/PDIWD (Personal Injury/                              Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                           Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                        book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                        Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                          County)
          Asbestos Personal Injury/
                 Wrongful Death                               Case                                            Confession of Judgment (non-
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                          domestic relations)
    ·     toxic/environmental) (24}                       complex) (1 B)                                      Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
          Medical Malpractice-                            Other Covenige                                          (not unpaid taxes)
                 Physicians & Surgeons               Other Contract (37)                                      Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                        Judgment on Unpaid Taxes
                 Malpractice                             Other Contract Dispute                               Other Enforcement of Judgment
                                                 Real Property                                                      Case
     Other PI/PDIWD (23)
          Premises Liability (e.g., slip             Eminent Domain/Inverse                          Miscellaneous Civil Complaint
                 and fall)                               Condemnation (14)                               RICO (27)
          Intentional Bodily Jnjury/PDIWD            Wrongful Eviction (33}                              Other Complaint (not specified
                                                                                                              above) (42)
                 (e.g., assault, vandalism}          Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                           Declaratory Relief Only
                                                         Writ of Possession of Real Property                  Injunctive Relief Only (non-
                 Emotional Distress                      Mortgage Foreclosure                                       harassment)
          Negligent Infliction of                        Quiet Title
                 Emotional Distress                                                                           Mechanics lien
                                                         Other Real Property (not eminent
          Other PI/PDIWD                                                                                      Other Commercial Complaint
                                                         domain, landlord/tenant, or
                                                         foreclosure)
                                                                                                                    Case (non-tort/non-complex)
Non-PI/PDJWD (Other) Tort
                                                                                                              Other Civil Complaint
     Business Tort/Unfair Business               Unlawful Detainer                                                 (non-tort/non-complex)
        Practice (07)                                Commercial (31)
                                                                                                     Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,              Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                   Drugs (38) (if the case involves illegal                  Governance (21)
          harassment) (08)                               drugs, check this item; otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                 above) (43)
            (13)                                 Judicial Review                                              Civil Harassment
    Fraud (16)                                      Asset Forfeiture (05)                                     Workplace Violence
    Intellectual Property (19)                      Petition Re: Arbitration Award (11)                       Elder/Dependent Adult
    Professional Negligence (25)                    Writ of Mandate (02)                                           Abuse
         Legal Malpractice                               Writ-Administrative Mandamus                         Election Contest
         Other Professional Malpractice                  Writ-Mandamus on Limited Court                       Petition for Name Change
              (not medical or legal)                         Case Matter                                      Petition for Relief From late
      Other Non·PI/PDIWD Tort (35)                       Writ-Other limited Court Case                             Claim
Employment                                                   Review                                           Other Civil Petition
   Wrongful Termination (36)                        Other Judicial Review (39)
    Other Employment (15)                                Review of Health Officer Order
                                                         Notice of Appeal-Labor
                                                            Commissioner Appeals
CM·010 {Rev. July 1, 2007]                                                                                                               PaQe 2 of 2
                                                     CIVIL CASE COVER SHEET
                    Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 5 of 20



                                                                                                    (
                                                                                                                                        PLD~PI~001
~ORNEY         OR PARTY WITHOUT ATIORNEY (Name, Slate Bar number, and address):                                    FOR COURT USE ONLY
       Jesse J. Garcia, Esq. (SBN. 61223)
       Garcia, Schnayerson & Thompson
       225 W. Winton Avenue, Suite 208
       Hayward, CA 94544
              TELEPHONENO:510-887-7445         FAX.NO.(Oplional): 510-887~0646

                          gstcrimlaw@yahoo.com
   e-MAIL ADDREss (Optional):                                                                                             E NDOF~ f; F. c
    ATIORNEY FOR (Name): Plaintiffs
                                                                                                                                  F iL ED
                                                                                                                      ALAM EDA CCJUI'J' ' Y
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF Alameda
        sTREET ADDREss: 1225 Fallon Street
                                                                                                                             APR 2. 4 ~ OW
        MAILING ADDREss: (Same As Above)
       CITY AND z1P cooE: Oakland, CA 94612

           BRANCH NAME: Rene C. Davidson Superior Comt

             PLAINTIFF: Sindy Padilla; Enrique Maldonado Petino


             DEFENDANT:             Oakland Police Department; City of Oakland, and

  W        DOES1 TO         30
   COMPLAINT-Personal Injury, Property Damage, Wrongful Death
     0 AMENDED (Number):
  Type (check all that apply):
  D    MOTOR VEHICLE                      m    OTHER (specify): Exemplary         Damages
      W Property Damage                       0   Wrongful Death
          m Personal Injury                   m    Other Damages (specify):       Emotional Dist.
  Jurisdiction (check all that apply):                                                              CASE NUMBER:
  0    ACTION IS A LIMITED CIVIL CASE
       Amount demanded 0            does notexceed $10,000
                              0 exceeds $10,000, but does not exceed $25,000
  [ZJ ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
  CJ ACTION IS RECLASSIFIED by this amended complaint
          D       from limited to unlimited
          D       from unlimited to limited
1. Plaintiff (name or names): Sindy Padilla; Enrique Maldonado                      Petino
   alleges causes of action against defendant (name or names):
      Oakland Police Department, City of Oakland
2. This pleading, including attachments and exhibits, consists of the following number of pages:        6
3. Each plaintiff named above is a competent adult
   a.    D  except plaintiff (name):
            (1) 0     a corporation qualified to do business in California
            (2) 0     an unincorporated entity (describe):
            (3)        D
                      a public entity (describe):
            (4} 0     a minor D        an adult
                      (a)             D
                                 for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                      (b)             0
                                 other (specify):
            (5) 0     other (specify):
    b.   D        except plaintiff (name):
                  (1) 0    a corporation qualified to do business in California
                  (2)  0   an unincorporated entity (describe):
                  (3) 0    a public entity (describe):
                  (4) D    a minor D        an adult
                           (a)        0for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                           (b)        Dother (specifY):
                  (5)  D   other (specify):

   D        Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                               Paget of3
 Form Approved for Optional Use                          COMPLAINT-Personal Injury, Property                              Code or Civil Procedure, § 425.12
  Judicial Council of Calif9mia                                                                                                       Mvw.courtinfo.ca.gov
PLD-PI-001 [Rev. January 1, 2007)                            Damage, Wrongful Death
                    Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 6 of 20




       SHORT TITLE:                                                                                      CASE NUMBER:

       Sindy Padilla,_ et al., vs. Oakland Police Department, et al.

  4.    CJ Plaintiff (name):
                is doing business under the fictitious name (specify):

          and has complied with the fictitious business name laws.
  5. Each defendant named·above is a natural person
     a. [lJ except defendant (name): Oakland Police Dept.                     c.   D   except defendant (name):
             (1) CJ a business organization, form unknown                              (1) 0    a business organization, form unknown
             (2) CJ a corporation                                                      (2} 0    a corporation
             (3)          D
                      an unincorporated entity (describe):                             (3) CJ an unincorporated entity (describe):


                    (4)   m           a public entity (describe):                      (4)   0    a public entity (describe):

                    (5)   CJ other (specify):                                          (5)   CJ   other (specify):




       b. [Z] except defendant (name): City of Oakland                        d.   0   except defendant (name):
              (1) D a business organization, form unknown                              (1) 0    a business organization, form unknown
              (2) D a corporation                                                      (2) D    a corporation
              (3) D an unincorporated entity (describe):                               (3) D    an unincorporated entity (describe):

                    (4)   1ZJ a public entity (describe):                              (4)   CJ   a public entity (describe):
                                  Municipality
                    (5)   0       other (specify):                                     (5)   CJ   other (specify):


        CJ       Information about additional defendants who are not natural persons is contained in Attachment 5.
 6.      The true names of defendants sued as Does are unknown to plaintiff.
         a. [ZJ Doe defendants (specify Doe numbers): 3 to 30                        were the agents or employees of other
                named defendants and acted within the scope of that agency or employment.
        b. [ZJ Doe defendants (specify Doe numbers): 3 to 30                        are persons whose capacities are unknown to
               plaintiff.
 7.     D Defendants who are joined under Code of Civil Procedure section 382 are (names):


 8.     This court is the proper court because
        a.    m   at least one defendant now resides in its jurisdictional area.
        b.    m  the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
        c.    m  injury to person or damage to personal property occurred in its jurisdictional area.
        d. CJ other (specify):




9.      [ l ] Plaintiff is required to comply with a claims statute, and
        a.    m has complied with applicable claims statutes, or
        b.   0        is excused from complying because (specify):




PLD-PI..001 {Rev. Janual)l 1. 2007)                         COMPLAINT-Personal Injury, Property                                       Page 2 of3
                                                                Damage, Wrongful Death
                   Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 7 of 20



                                                   (                                             (


                                                                                                                                PLD-PI..001
   SHORT TITLE:                                                                                      CASE NUMBER:

   Sindy Padilla, et al., vs. Oakland Police Department, et al.

  10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
      causes of action attached):
      a. D Motor Vehicle
      b. [Z] General Negligence
      c. [Z] Intentional Tort
      d.     D Products Liability
      e.     D Premises Liability
      f. D Other (specify):




 11. Plaintiff has suffered
     a. [Z] wage loss
     b.      m  loss of use of property
     c. [ZJ hospital and medical expenses
     d.      m  general damage
     e.      rn property damage
     f.      m  loss of earning capacity
     g. CZJ other damage (specify):
                      Exemplary Damages & Severe Emotional Distress


 12.   0         The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
        a.   0      listed in Attachment 12.
        b.   0      as follows:




 13. The relief sought in this complaint is within the jurisdiction of this court.



14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
    a. (1)        m
                  compensatory damages
       (2)        m
                  punitive damages
       The amount of damages is (in cases for personal injwy or wrongful death, you must check (1)):
       (1) D      according to proof
       (2)        m
                  in the amount of:$ 2,000,000.00
15.    D       The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):




Date: April 24, 20 18

JESSE J. GARCIA, ESQ.
                                (1YPe OR PRINT NAMe)

PLD-PI-001 [Rev. January 1, 20071                      COMPLAINT-Personal Injury, Property                                          Page 3 or3
                                                           Damage, Wrongful. Death
                      Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 8 of 20



                                                   (                                                 (


                                                                                                                                   PLD-Pl-001(2)
     SHORT TITLE:                                                                                    CASE NUMBER:

     Sindy Padilla, et al., vs. Oakland Police Department, et al.


              First                                    CAUSE OF ACTION-General Negligence                                    Page _ _4__
                               (number)

             ATTACHMENT TO                [ { ] Complaint    0     Cross- Complaint

             (Use    a separate cause of action form for each cause of action.)

             GN-1. Plaintiff (name):         Sindy Padilla; Enrique Maldonado Petino

                         alleges that defendant (name):      Oakland Police Department, City of Oakland, and



                                     W     Does                    to   30
                                                                        -  ----
                        was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                        negligently caused the damage to plaintiff
                         on (date): Jun~     7, 2017
                         at (place):     1556- 69th Avenue, Oakland, California
                         (description of reasons for liability):

                         On June 7, 2017, the Oakland Police Department received information from an unidentified
                         person that someone had been kidnapped and tortured at the residence located at 1556-69th
                         A venue. Without properly proceeding with this information, the Officers from the Oakland Police
                         Department forced entry with concussion grenades and battering ram into the home belonging to
                         Sindy Padilla and Enrique Maldonado Petino. Inside the home, Officers found the children of
                         Mrs. Padilla and Mr. Maldonado and Mr. Maldonado Petino and their pets. The Officers
                         ransacked the home, breaking windows and furniture, and yet found no evidence of any crime
                         however, in the process of ransacking the home, Oakland Police Officers killed Mrs. Padilla and
                         Mr. Maldonado Petino's pet fishes, and caused severe damage to their belongings. The Officers
                         seized their dogs and further seized many items, which only some of these items have been
                         returned.

                        Contemporaneous to the seizure of property from the home of Mrs. Padilla and Mr. Maldonado
                        Patino were stopped while driving their vehicle which were also seized. Mrs. Padilla and Mr.
                        Maldonado Petino were arrested and had to post bail, hire an attorney, and appear in court.




                                                                                                                                             Page 1 of 1
  Form Approved for Op tional Use                                                                                          Code of Civil Procedure 425.12
   Ju<ficial Council af California                 CAUSE OF ACTION-General Negligence                                               ww1v.courtinfo.ca.gov
PLD-PI-001 (2) ]Rev. JanUal)' 1, 2007]
                      Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 9 of 20


                                                  ,.!("'"·


                                                 <.                                                 (

                                                                                                                                   PLD·Pl-001(3)
   SHORT TITLE:                                                                                   CASE NUMBER

   Sindy Padilla, et al., vs. Oakland Police Department, et al.


      Second                                 CAUSE OF ACTION-Intentional Tort                                        Page                5
                      (number)

      ATTACHMENT TO W Complaint                              CJ Cross- Complaint
         (Use a separate cause of action form for each cause of action.)
         IT-1. Plaintiff (name): Sindy Padilla; Enrique Maldonado Petino
               alleges that defendant (name): Oakland Police Department, City of Oakland, and




                              [l] Does                          to   30
                                          -'------                   - ----
                  was the legal {proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant Intentionally
                  caused the damage to plaintiff
                  on (date):June 7, 2017
                  at (place)i556- 69th Avenue, Oakland, California·
                  (description of reasons for liability):

                  On June 7, 2017, the Oakland Police Department received information from an unidentified person
                  that someone had been kidnapped and tortured at the residence located at 1556-69th Avenue. Without
                  properly proceeding with this information, the Officers from the Oakland Police Department forced
                  entry with concussion grenades and battering ram into the home belonging to Sindy Padilla and
                  Enrique Maldonado Petino. Inside the home, Officers found the children ofMrs. Padilla and Mr.
                  Maldonado and Mr. Maldonado Petino and their pets. The Officers ransacked the home, breaking
                  windows and furniture, and yet found no evidence of any crime however, in the process of
                  ransacking the home, Oakland Police Officers killed Mrs. Padilla and Mr. Maldonado Petino's pet
                  fishes, and caused severe damage to their belongings. The Officers seized their dogs and further
                  seized many items, which only some of these items have been returned.

                  Contemporaneous to the seizure of property from the home ofMrs. Padilla and Mr. Maldonado
                  Patino were stopped w~ile driving their vehicle which were also seized. Mrs. Padilla and Mr.
                  Maldonado Petino were arrested and had to post bail, hire an attorney, and appear in court.




                                                                                                                                              Page 1 of1
  Form Approved for Opllonal Use                                                                                         Code of Civil Procedure,§ 425.12
   Judicial Council of California                     CAUSE OF ACTION-Intentional Tort                                                W\VW.eou111nfo.ca.gov
PLD-PI-001(3) (Rev. January 1, 2007)
                   Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 10 of 20



                                                                                                          (

                                                                                                                                 PLD-PI-001 (6)
                                                                                                        CASE NUMBER:
   SHORT TITLE:
   Sindy Padilla, et a!. vs. Oakland Police Department, et al.

                                                     Exemplary Damages Attachment                                                      6
             ATTACHMENT TO                   m     Complaint D Cross- Complaint

             EX-1. As additional damages against defendant (name}:
                        Oakland Police Department, City of Oakland
                      Plaintiff alleges defendant was guilty of
                      [LJ malice
                      W         fraud
                      m         oppression
                      as defined in Civil Code section 3294, and plaintiff should recover, in addition to actual damages, damages
                      to make an example of and to punish defendant.

             EX-2. The facts supporting plaintiff's claim are as follows:

                      On June 7, 2017, the Oakland Police Department received information from an unidentified person
                      that someone had been kidnapped and tortured at the residence located at 1556-69th Avenue.
                      Without properly proceeding with this information, the Officers from the Oakland Police
                      Department forced entry with concussion grenades and battering ram into the home belonging to
                      Sindy Padilla and Enrique Maldonado Petino. Inside the home, Officers found the children of Mrs.
                      Padilla and Mr. Maldonado and Mr. Maldonado Petino and their pets. The Officers ransacked the
                      home, breaking windows and furniture, and yet found no evidence of any crime however, in the
                      process of ransacking the home, Oakland Police Officers killed Mrs. Padilla and Mr. Maldonado
                      Petino's pet fishes, and caused severe damage to their belongings. The Officers seized their dogs
                      and further seized many items, which only some of these items have J:,een returned.

                      Contemporaneous to the seizure of property from the home of Mrs. Padilla and Mr. Maldonado
                      Patino were stopped while driving their vehicle which were also seized. Mrs. Padilla and Mr.
                      Maldonado Petino were arrested and had to post bail, hire an attorney, and appear in court.




            EX-3. The amount of exemplary damages sought is
                      a.   D           not shown, pursuant to Code of Civil Procedure section 425.10.
                      b.   0           $   To be Determined
                                                                                                                                            Page1 of1
  Fonn Approved for Oplional Use                                                                                       Code or Civfi Procedure, § 425.12
    Judicial Council of California                         Exemplary Damages Attachment                                            lvww·.courlinfo.ca.gov
PLI).PHl01(6) (Rev. January 1, 2007]
                       Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 11 of 20

                                                                                                                                                       SUM-100
                                                SUMMONS                                                                   FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE)
                                         (CITACION JUDICIAL)
NOTICE TO DEFENDANT:                                                                                                   ENDO RSED
(AVISO AL DEMANDADO):                                                                                                  F I LED
Oakland Police Department, City of Oakland, and Does 1 to 30.                                                     A LAMEDA COUNTY

                                                                                                                          APR 2 4 2018
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
Sindy Padilla, Enrique Maldonado Petino


 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/se/fhelp), your county law lib1·ary, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/se/fhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 [AVISO! Lo han demandado. Sino responde dentro de 30 dias, Ia corte puede decidir en su contra sin escuchar su version. Lea Ia informacion a
 continuacion.
    Tiene 30 DiAS DE CALENDAR/0 despues de que te entreguen esta citacion y papetes legales para presenter una respuesta por escrito en esta
 corte y hacer que se entregue una copia at demandante. Una carta o una 1/amada telefonica no to protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en Ia corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formutarios de Ia corte y mas informacion en et Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en Ia
 biblioteca de /eyes de su condado o en Ia corte que te quede mas cerca. Sino puede pagar Ia cuota de presentacion, pida a/ secretario de Ia corte
 que te de un formutario de exencion de pago de cuotas. Sino presenta su respuesta a tiempo, puede perder el caso por incumplimiento y Ia corte te
 podra quitar su sue/do, dinero y bienes sin mas advertencia.
   Hay otros requisitos legales. Es recomendable que /lame a un abogado inmediatamente. Sino conoce a un abogado, puede /lamar a un servicio de
 remision a abogados. Sino puede pagar a un abogado, es posible que cumpta con los requisitos para obtener servicios legales gratuitos de un
 programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de tucro en et sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en et Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con Ia corte o et
 cotegio de abogados locates. AVISO: Por ley, Ia corte tiene derecho a rectarnar las cuotas y los costas exentos por imponer un gravamen sabre
 cualquier recuperacion de $10,000 o mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
 pagar et gravamen de Ia corte antes de que Ia corte pueda desechar et caso.

The name and address of the court is:                                                                    CASE NUM ~R;C.     1
                                                                                                         (NUmero def Casbf. -
                                                                                                                                8 (lJ' n
                                                                                                                                       ..,
                                                                                                                                           ? ,LJ
                                                                                                                                          i....,
                                                                                                                                                   Q .1
                              Alameda County-Rene C. Davidson
(EI nombre y direcci6n de Ia corte es):
Superior Court 1225 Fallon Street Oakland CA 94612

The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(EI nombre, Ia direcci6n y el numero de teletono del abogado del demandante, o del demandante que no tiene abogado, es):
·Jesse J. Garcia; Garcia, Schnayerson & Thompson

                                          2 "'I1, 2n:J 1, B
DATE: April23,              201 & pR                                           Clerk, by                                                                , Deputy
(Fecha)                             Pi                    ·       Chad Fimk~ecretario)                            SUF PESKO                              (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                  1. 0    as an individual defendant.
                                  2. 0    as the person sued under the fictitious name of (specify):


                                           3~ on behalf of (specify): {}JJ:j{t(/c(_ f!J/t(e /)¥rf/hel7f
                                                under:   D    CCP 416.10 (corporation)                    D        CCP 416.60 (minor)
                                                         0    CCP 416.20 (defunct corporation)            D        CCP 416.70 (conservatee)
                                                         D    CCP 416.40 (assJ!iiat~on,or partnership)    D        CCP 416.90 (authorized person)
                                                  ~ other (specify): filbftC                [(l-IrA./
                                           4.   D ~sonal delivery on (date):                    1
                                                                                                  '' 1
                                                                                                                                                           Pae1of1
 Form Adopted for Mandatory Use
   Judicial Council of California
                                                                        SUMMONS                                                  Code of Civil Procedure§§ 412.20,465
                                                                                                                                                   www.courtinfo.ca.gov
   SUM-100 [Rev. July 1, 2009]
                       Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 12 of 20
                                                                                                                                                                CM-010
 ATIORNEY OR PARTY WITHOUT ATIORNE~Name State Bar number, and address):
           J. GARCIA, ESQ. (SB .: 6 1 223)
                                                                                                                                FOR COURT USE ONLY
~-'-JESSE                                  ·
     GARCIA, SCHNAYERSON & THOMPSON                                                                                 ENDORSED
     225 W. WINTON AVENUE, SUITE 208                                                                                  FILED
     HAYWARD, CA 94544
                   510-887-7445
            TELEPHONE NO.:                   FAX NO.: 510-887-0646
                                                                                                                  ALAMEDA COUNTY
                   SINDY PADILLA; ENRIQUE MALDONADO PETINO
  ATrORNEY FOR (Name):

SUPERIOR COURT OF CALIFORNIA, COUNTY OF. ALAMEDA                                                                            APR 2 4 2018
    STREETADDRESS: 1225 FALLON STREET
        MAILING ADDRESS:

       CITYANDZIPCODE:
             BRANCH NAME:
                             OAKLAND, CA 94612
                             RENE c. DAVIDSON SUPERIOR COURT                                                  ~Y-~---¥ __?.!Jr; PESKO =
     CASE NAME:
     SINDY PADILLA, ET AL. VS. OAKLAND POLICE DEPT., ET AL.
                                                                                                               CASE NUMBER:
        CIVIL CASE COVER SHEET                              Complex Case Designation
[L]         Unlimited              D
                                Limited
                                                                D
                                                              Counter                  D
                                                                                    Joinder
                                                                                                                   R G1 8 9 0zO 6 1
            (Amount             (Amount
                                                                                                      JUDGE:
            demanded            demanded is           Filed with first appearance by defendant
            exceeds $25,000)    $25,000 or less)           (Cal. Rules of Court, rule 3.402)           DEPT:

                                    Items 1-6 below must be completed (see mstructlons on page 2).
1. Check one box below for the case type that best describes this case:
   Auto Tort                                         Contract                                Provisionally Complex Civil Litigation
      D  Auto (22)                                          D
                                                           Breach of contract/warranty (06)  (Cal. Rules of Court, rules 3.40Q-3.403)
      D  Uninsured motorist (46)                            D
                                                           Rule 3.740 collections (09)                  D
                                                                                                    Antitrust/Trade regulation (03)
   Other PIIPDIWD (Personal Injury/Property                 D
                                                           Other collections (09)                       D
                                                                                                    Construction defect (10)
   Damage/Wrongful Death) Tort                              D
                                                            Insurance coverage (18)                     D
                                                                                                    Mass tort (40)
      D  Asbestos (04)                                      D
                                                            Other contract (37)                         D
                                                                                                    Securities litigation (28)
      D  Product liability (24)                      Real Property                                      D
                                                                                                    Environmental/Toxic tort (30)
      D  Medical malpractice (45)                           D
                                                            Eminent domain/Inverse                      D
                                                                                                    Insurance coverage claims arising from the
      CZJOther PI/PDIWD (23)                               condemnation (14)                        above listed provisionally complex case
   Non-PI/PD/WD (Other) Tort                                D
                                                           Wrongful eviction (33)                   types (41)

      D  Business tort/unfair business practice (07)        D
                                                           Other real property (26)          Enforcement of Judgment
      D  Civil rights (08)                           Unlawful Detainer                                  D
                                                                                                    Enforcement of judgment (20)
      D    Defamation (13)                                  D       Commercial (31)                     Miscellaneous Civil Complaint
      D    Fraud(16)                                        D       Residential (32)                    D     RIC0(27)
      D    Intellectual property (19)                       D       Drugs(38)                           D     Other complaint (not specified above) (42)
      D    Professional negligence (25)                     Judicial Review                             Miscellaneous Civil Petition
      D    Other non-PIIPDIWD tort (35)                     D     Asset forfeiture (05)                 D    Partnership and corporate governance (21)
      Employment                                            D     Petition re: arbitration award (11)   D    Other petition (not specified above) (43)
      D    Wrongful termination (36)                        D     Writ of mandate (02)
      D    Other employment (15)                            D     Other judicial review (39)
2. This case          L..J
                     is   W is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
       a.   D     Large number of separately represented parties               d.   D      Large number of witnesses
       b. D       Extensive motion practice raising difficult or novel         e.   D      Coordination with related actions pending in one or more courts
                  issues that will be time-consuming to resolve                            in other counties, states, or countries, or in a federal court
       c. D       Substantial amount of documentary evidence                   f.   D      Substantial postjudgment judicial supervision

3.     Remedies sought (check all that apply): a.[Z] monetary                 b.   D    nonmonetary; declaratory or injunctive relief               c.   [Z] punitive
4.     Number of causes of action (specify):              TWO
5. This case          D
                     is                W
                                is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use

Date: APRIL 24, 2018
JESSE J. GARCIA, ESQ.
                                   (TYPE OR PRINT NAME)
                                                                             NOTICE
     • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
       under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
     • File this cover sheet in addition to any cover sheet required by local court rule.
     • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
     • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                                 !fa    1 of2
Fonn Adopted for Mandatory Use                                                                                    Cal. Rules of Court. rules 2.30, 3.220. 3.400-3.403, 3.740;
  Judicial Council of California
                                                            CIVIL CASE COVER SHEET                                        Cal. Standards of Judicial Administration, std. 3.10
  CM-01 0 [Rev. July 1, 2007]                                                                                                                            www.courtinfo.ca.gov
                      Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 13 of 20

                                                                                                                                       CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained O!J page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Pro.visionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)              Rules of Court Rules 3.40o-3.403)
          Damage/Wrongful Death                           Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer            Construction Defect (1 0)
          case involves an uninsured                              or wrongful eviction)                  Claims lnvoMng Mass Tort (40)
          motorist claim subject to                      Contract/Warranty Breach-Seller                 Securities Litigation (28)
          arbitration, check this item                        Plaintiff (not fraud or negligence)        EnvironmentalfToxic Tort (30)
          instead of Auto)                                Negligent Breach of Contract/                  Insurance Coverage Claims
Other PI/PDJWD (Personal Injury/                              Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                    case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                        book accounts) (09)                            Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
          Asbestos Personal Injury/                       Other Promissory Note/Collections                         County)
                Wrongful Death                                Case                                            Confession of Judgment (non-
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                          domestic relations)
          toxic/environmental) (24)                      complex) (18)                                        Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
          Medical Malpractice-                           Other Coverage                                           (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                      Petition/Certification of Entry of
          Other Professional Health Care                  Contractual Fraud                                       Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                               Other Enforcement of Judgment
     Other PIIPDIWD (23)                        Real Property                                                       Case
          Premises Liability (e.g., slip             Eminent Domain/Inverse                          Miscellaneous Civil Complaint
                and fall)                                 Condemnation (14)                              RICO (27)
          Intentional Bodily lnjury/PD/WD           Wrongful EViction (33)                               Other Complaint (not specified
                                                                                                              above) (42)
                (e.g., assault, vandalism)           Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                       Writ of Possession of Real Property                 Declaratory Relief Only
                Emotional Distress                        Mortgage Foreclosure                                Injunctive Relief Only (non-
                                                                                                                    harassment)
          Negligent Infliction of                        Quiet Title
                Emotional Distress                        Other Real Property (not eminent                    Mechanics Lien
          Other PIIPDIWD                                  domain, landlord/tenant, or                         Other Commercial Complaint
Non-PI/PDJWD (Other) Tort                                foreclosure)
                                                                                                                    Case (non-tort/non-complex)
                                                                                                              Other Civil Complaint
     Business Tort/Unfair Business              Unlawful Detainer                                                  (non-tort/non-complex)
         Practice (07)                               Commercial (31)                                 Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                    Drugs (38) (if the case involves illegal                 Governance (21)
          harassment) (08)                                drugs, check this item; otherwise,             Other Petition (not specified
     Defamation (e.g., slander, libel)                    report as Commercial or Residential)                above) (43)
           (13)                                 Judicial Review                                               Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                     Workplace Violence
     Intellectual Property (19)                      Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                          Abuse
         Legal Malpractice                                Writ-Administrative Mandamus                        Election Contest
         Other Professional Malpractice                  Writ-Mandamus on Limited Court                       Petition for Name Change
              (not medical or legal)                         Case Matter                                      Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                        Writ-Other Limited Court Case                             Claim
Employment                                                   Review                                           Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                                Review of Health Officer Order
                                                          Notice of Appeal-Labor
                                                             Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                              Page 2 of2
                                                     CIVIL CASE COVER SHEET
                     Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 14 of 20
                                                                                                     {
                                                                                                                                         PLD-PI-001
~ORNEY OR PARTY WITHOUT ATTORNEY          (Name, State Bar number, and address):                                    FOR COURT USE ONLY
     Jesse J. Garcia, Esq. (SBN. 61223)
     Garcia, Schnayerson & Thompson
     225 W. Winton Avenue, Suite 208
     Hayward, CA 94544
            TELEPHONENO: 510-887-7445         FAXNO.(OptionaQ: 510-887-0646

                         gstcrimlaw@yahoo.com
  E-MAIL ADDREss roptionatJ:                                                                                               ENDORSE D
   ATTORNEY FOR (Name): Plaintiffs
                                                                                                                             FILED
                                                                                                                        A LAMEDA COUN ~ y
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF Alameda
       sTREET ADDREss: 1225 Fallon Street

       MAILINGAoDREss: (Same As Above)
                                                                                                                              APR ~ 4 2018
      crrv AND z1P coDE: Oakland, CA 94612

          BRANCH NAME: Rene C. Davidson Superior Court                                                                      SUE PESKO
            PLAINTIFF: Sindy Padilla; Enrique Maldonado Petino                                                     .· ~-.......· ~==-=-==--=-+=·""·----·- -
            DEFENDANT:           Oakland Police Department; City of Oakland, and

 CZJ      DOES1TO           30
  COMPLAINT-Personal Injury, Property Damage, Wrongful Death
    CJ AMENDED (Number):
  Type (check all that apply):
 0     MOTOR VEHICLE          [2] OTHER (specify): Exemplary                       Damages
          m
          m
            Property Damage
            Personal Injury
                                 D Wrongful Death
                                            m
                                     Other Damages (specify):                      Emotional Dist.
 Jurisdiction (check all that apply):                                                                    CASE NUMBER:
 CJ   ACTION IS A LIMITED CIVIL CASE
      Amount demanded D            does not exceed $10,000
                             D exceeds $10,000, but does not exceed $25,000
 [Z] ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
 CJ ACTION IS RECLASSIFIED by this amended complaint
          D       from limited to unlimited
          D       from unlimited to limited
1. Plaintiff (name or names):           Sindy Padilla; Enrique Maldonado Petino
     alleges causes of action against defendant (name or names):
     Oakland Police Department, City of Oakland
2. This pleading, including attachments and exhibits, consists ofthe following number of pages:            6
3. Each plaintiff named above is a competent adult
   a. D     except plaintiff (name):
            (1)        D
                      a corporation qualified to do business in California
            (2)        D
                      an unincorporated entity (describe):
            (3)        D
                      a public entity (describe):
            (4)        D
                      a minor           D
                                       an adult
                      (a)           D
                                 for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                      (b)           D
                                 other (specify):
            (5)        D
                      other (specify):
     b.   D      except plaintiff (name):
                 (1) CJ a corporation qualified to do business in California
                 (2)   D  an unincorporated entity (describe):
                 (3) D    a public entity (describe):
                 (4) D    a minor D        an adult
                          (a)       D for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                          (b)       D other (specify):
                 (5) c:J other (specify):

   D        Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                                 Page1 of3
 Form Approved for Optional Use
   Judicial Council of California
                                                        COMPLAINT-Personal Injury, Property                                 Code of Civil Procedure, § 425.12
                                                                                                                                        www.courlinfo.ca.gov
PLD-Pi-001 [Rev. January 1, 2007]                           Damage, Wrongful Death
                     Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 15 of 20
                                               ·(
                                                                                                                                     PLD-PI-001
      SHORT TITLE:                                                                                      CASE NUMBER:

      Sindy Padilla, et al., vs. Oakland Police Department, et al.

 4.    D        Plaintiff (name):
                is doing business under the fictitious name (specify):

          and has complied with the fictitious business name laws.
 5. Each defendant named· above is a natural person
    a. [ l ] except defendant (name): Oakhmd Police Dept.                    c.   CJ except defendant (name):
             (1)         D
                      a business organization, form unknown                          (1) D a business organization, form unknown
             (2)         D
                      a corporation                                                  (2) D a corporation
             (3) D an unincorporated entity (describe):                              (3) D an unincorporated entity (describe):

                   (4)   m a public entity     (describe):                             (4)   D    a public entity (describe):

                   (5)   D      other (specify):                                       (5)   D    other (specify):




       b.    [ l ] except defendant (name): City of Oakland                  d.   D    except defendant (name):
                   (1)   D      a business organization, form unknown                  (1)   D  a business organization, form unknown
                   (2)   D      a corporation                                          (2) CJ a corporation ·
                   (3)   CJ     an unincorporated entity (describe):                   (3) CJ an unincorporated entity (describe):

                   (4)   m      a public entity (describe):                            (4)   CJ   a public entity (describe):
                                Municipality
                   (5)   CJ other (specify):                                           (5)   CJ   other (specify):


       D         Information about additional defendants who are not natural persons is contained in Attachment 5.
6.          The true names of defendants sued as Does are unknown to plaintiff.
            a. [ZJ Doe defendants (specify Doe numbers): 3 to 30                        were the agents or employees of other
                   named defendants and acted within the scope of that agency or employment.
        b. [ZJ Doe defendants (specify Doe numbers): 3 to 30                         are persons whose capacities are unknown to
               plaintiff.
7.      CJ Defendants who are joined under Code of Civil Procedure section 382 are (names):


8.          This court is the proper court because
            a. m      at least one defendant now resides in its jurisdictional area.
            b. m     the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
            c. m      injury to person or damage to personal property occurred in its jurisdictional area.
            d. CJ other (specify):




9.      [ZJ Plaintiff is required to comply with a claims statute, and
        a.     m      has complied with applicable claims statutes, or
        b.     CJ is excused from complying because (specify):


PLD-PI-001 [Rev. January 1, 2007)                      COMPLAINT-Personal Injury, Property                                                Page 2 of3
                                                           Damage, Wrongful Death
                     Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 16 of 20
                                                 ·(
                                                                                                                                 PLD-PI-Q01
  SHORT TITLE:                                                                                       CASE NUMBER:

   Sindy Padilla, et aL, vs. Oakland Police Department, et aL

 10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
     causes of action attached):
     a.      DMotor Vehicle
     b. [l] General Negligence
     c. [l] Intentional Tort
     d.      DProducts liability
     e.      DPremises Liability
     f.      DOther (specify):




11 .    Plaintiff has suffered
        a.   rn    wage loss
        b.   rn    loss of use of property
        c.   rn    hospital and medical expenses
        d.   rn    general damage
        e. [ZJ property damage
        f. [ZJ loss of earning capacity
        g. [ZJ other damage (specify):

                      Exemplary Damages & Severe Emotional Distress


12.    D        The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
        a.   D     listed in Attachment 12.
        b.   D     as follows:




13. The relief sought in this complaint is within the jurisdiction of this court.




14.     Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
        a. (1)     m  compensatory damages
           (2)     m  punitive damages
           The amount of damages is (in cases for personal injury or wrongful death, you must check (1 )):
           ( 1)    D  according to proof
           (2)     m  in the amount of: $ 2,000,000.00

15.    D        The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):




Date:     April 24, 20 18

JESSE J. GARCIA, ESQ.
                                 (TYPE OR PRINT NAME}

PLI:H'I-001 [Rev. January 1. 2007]                      COMPLAINT-Personal Injury, Property                                          Page 3 of3

                                                             Damage, Wrongful. Death
                            Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 17 of 20
.P


                                                                                                                                       PLD-PI-001 (2)
         SHORT TITLE:                                                                                    CASE NUMBER:

         Sindy Padilla, et al., vs. Oakland Police Department, et al.


                 First                                    CAUSE OF ACTION-General Negligence                                     Page _ _4_ _
                                 (number)

                 ATTACHMENT TO               [ZJ     Complaint   0     Cross- Complaint

                 (Use   a separate cause of action form      for each cause of action.)

                 GN-1. Plaintiff (name):        Sindy Padilla; Enrique Maldonado Petino

                            alleges that defendant (name):       Oakland Police Department, City of Oakland, and



                                       [Z]    Does    1                to   30
                                                      ~----                 ~~-------

                            was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                            negligently c.aused the damage to plaintiff
                            on (date):      June 7, 2017
                            at {place):     1556- 69th Avenue, Oakland, California
                            (description of reasons for liability):

                            On June 7, 2017, the Oakland Police Department received information from an unidentified
                            person that someone had been kidnapped and tortured at the residence located at 1556-69th
                            A venue. Without properly proceeding with this information, the Officers from the Oakland Police
                            Department forced entry with concussion grenades and battering ram into the home belonging to
                            Sindy Padilla and Enrique Maldonado Petino. Inside the home, Officers found the children of
                            Mrs. Padilla and Mr. Maldonado and Mr. Maldonado Petino and their pets. The Officers
                            ransacked the home, breaking windows and furniture, and yet found no evidence of any crime
                            however, in the process of ransacking the home, Oakland Police Officers killed Mrs. Padilla and
                            Mr. Maldonado Petino's pet fishes, and caused severe damage to their belongings. The Officers
                            seized their dogs and further seized many items, which only some of these items have been
                            returned.

                            Contemporaneous to the seizure of property from the home of Mrs. Padilla and Mr. Maldonado
                            Patino were stopped while driving their vehicle which were also seized. Mrs. Padilla and Mr.
                            Maldonado Petino were arrested and had to post bail, hire an attorney, and appear in court.




                                                                                                                                                Page 1 of1
       Fonn Approved for Optional Use                                                                                           Code ofCMI Procedure 425. 12
         Judicial Council of California                CAUSE OF ACTION-General Negligence                                               www.courlinfo.ca.gov
     PLO-PI-001(2) [Rev. January 1, 2007]
                        Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 18 of 20


                                                                                                                                 PLD-PI-001 (3)
 SHORT TITLE:                                                                                     CASE NUMBER

  Sindy Padilla, et al., vs. Oakland Police Department, et al.


     Second                                       CAUSE OF ACTION-Intentional Tort                                   Page               5
                       {number)

     ATTACHMENT TO                      W     Complaint      0    Cross- Complaint

         (Use   a separate cause of action form for each cause of action.)
         IT-1. Plaintiff (name):            Sindy Padilla; Enrique Maldonado Petino
               alleges that defendant (name):             Oakland Police Department, City of Oakland, and




                              [ZJ       Does
                                               -1 - - - -        to   30
                                                                      - ----
                  was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant intentionally
                  caused the damage to plaintiff
                  on (date):June 7, 2017
                  at   (ptace)i556- 69th Avenue, Oakland, California
                  (description of reasons for liability):

                  On June 7, 2017, the Oakland Police Department received information from an unidentified person
                  that someone had been kidnapped and tortured at the residence located at 1556-69th Avenue. Without
                  properly proceeding with this information, the Officers from the Oakland Police Department forced
                  entry with concussion grenades and battering ram into the home belonging to Sindy Padilla and
                  Enrique Maldonado Petino. Inside the home, Officers found the children of Mrs. Padilla and Mr.
                  Maldonado and Mr. Maldonado Petino and their pets. The Officers ransacked the home, breaking
                  windows and furniture, and yet found no evidence of any crime however, in the process of
                  ransacking the home, Oakland Police Officers killed Mrs. Padilla and Mr. Maldonado Petino's pet
                  fishes, and caused severe damage to their belongings. The Officers seized their dogs and further
                  seized many items, which only some ofthese items have been returned.

                  Contemporaneous to the seizure of property from the home ofMrs. Padilla and Mr. Maldonado
                  Patino were stopped w~ile driving their vehicle which were also seized. Mrs. Padilla and Mr.
                  Maldonado Petino were arrested and had to post bail, hire an attorney, and appear in court.




                                                                                                                                             Page 1 of1
  Fonn Approved for Optional Use                                                                                         Code of Civil Procedure, § 425.12
    Judicial Council of Califomia                         CAUSE OF ACTION-Intentional Tort                                           www.courtinfo.ca.gov
PLD-PI-001 (3} [Rev. January 1, 2007]
                       Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 19 of 20
                                                    ·(                                                     (
                                                                                                                                   PLD-Pl-001 (6)
                                                                                                         CASE NUMBER:
  SHORT TITLE:
  Sindy Padilla, et al. vs. Oakland Police Department, et al.

                                                Exemplary Damages Attachment                                            Page            6
            ATTACHMENT TO                   W Complaint CJ Cross- Complaint
            EX-1. As additional damages against defendant (name):
                       Oakland Police Department, City of Oakland
                      Plaintiff alleges defendant was guilty of
                     [Z]        malice
                     [Z]        fraud
                     [Z]        oppression
                      as defined in Civil Code section 3294, and plaintiff should recover, in addition to actual damages, damages
                      to make an example of and to punish defendant.

            EX-2. The facts supporting plaintiffs claim are as follows:

                      On June 7, 2017, the Oakland Police Department received information from an unidentified person
                      that someone had been kidnapped and tortured at the residence located at 1556-69th Avenue.
                      Without properly proceeding with this information, the Officers from the Oakland Police
                      Department forced entry with concussion grenades and battering ram into the home belonging to
                      Sindy Padilla and Enrique Maldonado Petino. Inside the home, Officers found the children of Mrs.
                      Padilla and Mr. Maldonado and Mr. Maldonado Petino and their pets. The Officers ransacked the
                      home, breaking windows and furniture, and yet found no evidence of any crime however, in the
                      process of ransacking the home, Oakland Police Officers killed Mrs. Padilla and Mr. Maldonado
                      Petino's pet fishes, and caused severe damage to their belongings. The Officers seized their dogs
                      and further seized many items, which only some ofthese items have been returned.

                      Contemporaneous to the seizure of property from the home ofMrs. Padilla and Mr. Maldonado
                      Patino were stopped while driving their vehicle which were also seized. Mrs. Padilla and Mr.
                      Maldonado Petino were arrested and had to post bail, hire an attorney, and appear in court.




            EX-3. The amount of exemplary damages sought is
                       a.   0           not shown, pursuant to Code of Civil Procedure section 425.10.
                       b.   [ZJ $ To be Determined
                                                                                                                                              Page 1 of1
  Form Approved for Optional Use                                                                                          Code of Civn Procedure, § 425.12
    Judicial Council of Califomia                           Exemplary Damages Attachment                                              www.courtinfo.ca.gov
PLD-PI-001 (6) [Rev. January 1, 2007]
Case 3:18-cv-06175-JCS Document 1-3 Filed 10/09/18 Page 20 of 20


                                                . c I,, ( I•
                                    \ ' ·-· 'i,...l h-   1 'J :...... \....'.
             )   _~o   /,   L ,",   f~:: ~:\"1           'y· f4, i 1\,          ! Nt. t
